DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 05/23/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 05/23/2019, 03/02/2020, and 01/21/2021 were considered by the examiner

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “analysis optimizer”, ‘an analytic model”, a flow analyzer”, “a primary optimizer”, “a secondary optimizer” in the claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed invention does not show any specific solution to the analytic models, simulation of the numerical analysis for fluid dynamic computation and specification data for the simulation, optimization process for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.   	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamoorthy et al, US patent application publication no. 20080177518.
 	As per claims 1 and 11, Krishnamoorthy disclosed a flow analysis apparatus, comprising:
 	a model deriver configured to generate an analytic model for predicting a result of a numerical analysis performed multiple times iterations for a component by using a plurality of analytic data used for the numerical analysis for the component (paras 0089, 0090, 0141, 0143); and
 	a model analyzer configured to predict the result of the numerical analysis performed multiple times iterations for a design target component by using the analytic model (see paras 0019, 0027, 0085, 0092, 0098, 0143).
	As per claim 2, Krishnamoorthy disclosed the analysis apparatus of claim 1, wherein the model deriver comprises: an analytic data storage configured to store the analytic data 
 	an analytic model deriver configured to generate the analytic model for deriving the output signal of the numerical analysis performed multiple times iterations through the analytic data (para. 0085, 0086, 0091, 0106, 0123, 0181).
As per claim 3, Krishnamoorthy disclosed the analysis apparatus of claim 2, wherein the analytic model deriver constitutes a relationship equation of the analytic model where a parameter is not determined, and generates the analytic model by deriving the parameter through learning by using the analytic data (paras. 0128, 0138, 0143, 0146).
 	As per claim 4, Krishnamoorthy disclosed the analysis apparatus of claim 2, wherein the model deriver further comprises a processor configured to perform preprocessing for correcting or removing the analytic data according to a predetermined condition (para. 0143, 0146, 0181, 0232).
As per claim 5, Krishnamoorthy disclosed the flow analysis apparatus of claim 1, 
wherein the model deriver further comprises a data analyzer configured to derive a relationship between cells and a relationship between data in each cell by analyzing the preprocessed analytic data (paras. 0019, 0091, 0143).
As per claim 6, Krishnamoorthy disclosed the analysis apparatus of claim 1, wherein the model analyzer comprises:
a numerical analyzer configured to derive analytic data by performing the numerical analysis for a plurality of cells that divide the space around the design target component; and

As per claim 7, Krishnamoorthy disclosed the analysis apparatus of claim 6, further comprising:
an optimizer configured to derive an optimized result that optimizes the plurality of output signals derived from the model analyzer (paras. 0098, 0099, 0224, 0225, 0226).
 	As per claim 8, Krishnamoorthy disclosed the analysis apparatus of claim 7,
wherein the optimizer comprises:
a filter configured to remove noise in each of the plurality of output signals; a primary optimizer configured to optimize the output signal from which the noise has been removed primarily; and a secondary optimizer configured to optimize the primarily optimized result secondarily (paras. 0105, 0224, 0225, 0228, 0229).
As per claim 9, Krishnamoorthy The analysis apparatus of claim 7, wherein the numerical analyzer outputs the analytic data by iterating the numerical analysis based on the optimized result optimized by the optimizer, and wherein the analyzer predicts the output signal of the numerical analysis performed multiple times iterations by applying the analytic data output according to the iterated numerical analysis to the analytic model derived from the analytic model deriver (paras. 0123, 0128, 0225).
 	As per claim 10, Krishnamoorthy disclosed the analysis apparatus of claim 7, wherein the numerical analyzer outputs the analytic data by iterating the numerical analysis based on the optimized result optimized by the optimizer, and wherein the analytic model deriver updates the analytic model for deriving the output signal of the numerical analysis performed 
As per claim 12, Krishnamoorthy disclosed the analysis apparatus of claim 11, wherein the analytic model comprises at least one of a parametric model comprising a Transfer Function model (para. 0110) and a State Space model and a nonparametric model (para. 0123, 0170, 0172, 0228).
As per claim 13, Krishnamoorthy disclosed the analysis apparatus of claim 11, wherein the analytic model is a model for simulating the numerical analysis for each of a plurality of cells, a model for simulating the numerical analysis for a cell group comprising a predetermined number of cells adjacent to each other, a model for simulating the numerical analysis for a cell group comprising cells having the similar characteristics to each other, or a model for simulating the numerical analysis for all of the plurality of cells, when the periphery of the design target component is divided into the plurality of cells (paras. 0108, 0162, 0170 for elements or cells connection).
 	As per claim 14, Krishnamoorthy disclosed the analysis apparatus of claim 11, wherein the analytic model predicts a result of the numerical analysis performed multiple times iterations (paras. 0235, 0242).
 	As per claim 15, Krishnamoorthy disclosed an analysis method, comprising:
 	generating, by a model deriver, an analytic model for predicting a result of a numerical analysis performed multiple times iterations for a component by using a plurality of analytic data used for the numerical analysis for the component (paras. 0089, 0090, 0141, 0143); and predicting, by a model analyzer, the result of the numerical analysis performed multiple times 
As per claim 16, Krishnamoorthy disclosed the analysis method of claim 15, wherein the generating the analytic model comprises:
storing, by an analytic data storage, the analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals; and 
generating, by an analytic model deriver, the analytic model for deriving the output signal of the numerical analysis performed multiple times iterations through the analytic data (paras. 0123, 0170, 0224).
 	As per claim 17, Krishnamoorthy disclosed the analysis method of claim 16, wherein the generating the analytic model comprises constituting, by an analytic model deriver, a relationship equation of the analytic model where a parameter is not determined, and generating, by an analytic model deriver, the analytic model by deriving the parameter through learning by analytic models by using the analytic data (paras. 0010, 0019, 0036, 0089, 0091).
As per claim 18, Krishnamoorthy disclosed the analysis method of claim 16, further comprising: before the generating the analytic model,
performing, by a preprocessor, preprocessing for correcting or removing the analytic data according to a predetermined condition; and deriving, by a data analyzer, the relationship between cells and the relationship between data in each cell by analyzing the learning data from computation (paras. 0092, 0093, 0100).
 	As per claim 19, Krishnamoorthy disclosed the analysis method of claim 16, wherein the predicting the result of the numerical analysis comprises: deriving, by a numerical analyzer, the 
As per claim 20, Krishnamoorthy disclosed the analysis method of claim 17, further comprising after the deriving the output signal, deriving, by an optimizer, optimization data by optimizing the plurality of output signals derived by the analyzer (paras. 0098, 0099, 0143).

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.     	Claims 1-20 are rejected under 35 U.S.C. §101 because claims are directed to judicial exceptions enumerated groupings of mathematical concepts and abstract ideas.
 	The claimed invention is directed to mathematical modeling for an analysis apparatus to analyze solutions for CFD without significantly more. The claim recited a flow analysis apparatus, comprising:
 	a model deriver configured to generate an analytic model for predicting a result of a numerical analysis performed multiple times iterations for a component by using a plurality of analytic data used for the numerical analysis for the component; and a model analyzer configured to predict the result of the numerical analysis performed multiple times iterations for a design target component by using the analytic model.  The specification specifies the model deriver constitutes a relationship equation of the analytic model to analyze a model with 
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve a fluid flow problem. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. It is a mathematical concepts ideally used in modeling mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wj]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014).
 	This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and the results from the models as generated are data representation. The numerical analysis without real data does not generate a real and true values for a practical application.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system for data modeling, and 
	Claim 1 is nonstatutory subject matter.
Claim 2 recited the analysis apparatus of claim 1, wherein the model deriver comprises:
an analytic data storage configured to store the analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals; and an analytic model deriver configured to generate the analytic model for deriving the output signal of the numerical analysis performed multiple times iterations through the analytic data.  The claim is nonstatutory subject matter for failing to integrate the claimed optimized into a real and practical application.
 	Claim 3 recited the analysis apparatus of claim 2, wherein the analytic model deriver constitutes a relationship equation of the analytic model where a parameter is not determined, and generates the analytic model by deriving the parameter through learning by using the analytic data.  This is related to a mathematical analysis for generating model parameters.  It is nonstatutory subject matter for failing to provide an integration for real application implementation
 	Claim 4 recited the analysis apparatus of claim 2, wherein the model deriver further comprises a processor configured to perform preprocessing for correcting or removing the analytic data according to a predetermined condition.  The claim is related to well-known, 
 	Claim 5 recited the analysis apparatus of claim 4, wherein the model deriver further comprises a data analyzer configured to derive a relationship between cells and a relationship between data in each cell by analyzing the preprocessed analytic data.  The claim is directed to the mathematical concept in deriving system relationships for the analytical model.  It is nonstatutory subject matter.
Claim 6 recited the analysis apparatus of claim 1, wherein the model analyzer comprises: a numerical analyzer configured to derive analytic data by performing the numerical analysis for a plurality of cells that divide the space around the design target component; and an analyzer configured to predict an output signal of the numerical analysis performed multiple times iterations by applying the analytic data to the analytic model derived from the analytic model deriver.  This is related to mathematical analysis for data prediction and signal representation in the analysis.  It is nonstatutory subject matter.
 	Claim 7 recited the analysis apparatus of claim 6, further comprising: an optimizer configured to derive an optimized result that optimizes the plurality of output signals derived from the model analyzer.  This is related to data output from the mathematical models.  It is nonstatutory subject matter for the reasons as set in the rejection.
Claim 8 recited the analysis apparatus of claim 7, wherein the optimizer comprises:
a filter configured to remove noise in each of the plurality of output signals; a primary optimizer configured to optimize the output signal from which the noise has been removed primarily; and a secondary optimizer configured to optimize the primarily optimized result secondarily.  The cited features are related to mathematical models for deriving system data 
activities.
Claim 9 recited the analysis apparatus of claim 7, wherein the numerical analyzer outputs the analytic data by iterating the numerical analysis based on the optimized result optimized by the optimizer, and wherein the analyzer predicts the output signal of the numerical analysis performed multiple times iterations by applying the analytic data output according to the iterated numerical analysis to the analytic model derived from the analytic model deriver.  This is related to the analysis based on the analytic models and related data.  It is nonstatutory subject matter for the reasons as set in the rejection. 
 	Claim 10 recited the analysis apparatus of claim 7, wherein the numerical analyzer outputs the analytic data by iterating the numerical analysis based on the optimized result optimized by the optimizer, and wherein the analytic model deriver updates the analytic model for deriving the output signal of the numerical analysis performed multiple times iterations through the analytic data output according to the iterated numerical analysis.  This is related to the mathematical analysis for the data space.  It is nonstatutory subject matter.
Claim 11 recited an analysis apparatus, comprising: a model deriver configured to generate an analytic model for simulating a numerical analysis for a component by using analytic data used for the numerical analysis for the component; and a model analyzer configured to perform the numerical analysis for a design target component by using the analytic model.  

With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. It is a mathematical concepts ideally used in modeling mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wj]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014)
 	This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models analysis are data representation for the computation. The numerical analysis without real data from a real application does not generate a real and true values for a practical application.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical 
Claim 12 recited the analysis apparatus of claim 11, wherein the analytic model comprises at least one of a parametric model comprising a Transfer Function model and a State Space model and a nonparametric model.  The claim is a mathematical analysis in data space.  It is non-statutory subject matter.
Claim 13 recited the analysis apparatus of claim 11, wherein the analytic model is a model for simulating the numerical analysis for each of a plurality of cells, a model for simulating the numerical analysis for a cell group comprising a predetermined number of cells adjacent to each other, a model for simulating the numerical analysis for a cell group comprising cells having the similar characteristics to each other, or a model for simulating the numerical analysis for all of the plurality of cells, when the periphery of the design target component is divided into the plurality of cells.  This is directed to mathematical analysis employed numerical analysis and simulation models for the design characteristics.  It is nonstatutory subject matter.

 	Claim 15 recited an analysis method, comprising: generating, by a model deriver, an analytic model for predicting a result of a numerical analysis performed multiple times iterations for a component by using a plurality of analytic data used for the numerical analysis for the component; and predicting, by a model analyzer, the result of the numerical analysis performed multiple times iterations for a design target component by using the analytic model.
The specification specifies the model deriver constitutes a relationship equation of the analytic model to analyze a model with different parameters (paras. 0007, 0008).  The model analyzer constitutes system relationships between cell models and data.
With the broadest reasonable interpretation of the claims as a whole, the cited features are related to a mathematical concept to solve for CFD. The concept is to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. It is a mathematical concepts ideally used in modeling mathematical models for the analysis because it utilizes various fluid equations in state space design for the analysis.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[wj]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); 
 	This judicial exception is not integrated into a practical application because the analytic models and numerical analysis as claimed are for model analysis and results from the models analysis are data representation for the computation. The numerical analysis without real data from a real application does not generate a real and true values for a practical application.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analytical model for numerical analysis is performed in a well-known system, convention system for data modeling, and understood for implementation.  It is merely adding a generic apparatus, computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224, 110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to Implementing the abstract idea of intermediated).  
	Claim 15 is directed to nonstatutory subject matter.
 	Claim 16 recited the analysis method of claim 15, wherein the generating the analytic model comprises: storing, by an analytic data storage, the analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals; and generating, by an analytic model deriver, the analytic model for deriving the output signal of the numerical analysis performed multiple times iterations through the analytic data. The claim related to signals and data representation.  It is 
 	Claim 17 recited the analysis method of claim 16, wherein the generating the analytic model comprises constituting, by an analytic model deriver, a relationship equation of the analytic model where a parameter is not determined, and generating, by an analytic model deriver, the analytic model by deriving the parameter through learning by using the analytic data.  The claim is directed to mathematical models for the analysis.  It is nonstatutory subject matter.
Claim 18 recited the analysis method of claim 16, further comprising: before the generating the analytic model, performing, by a preprocessor, preprocessing for correcting or removing the analytic data according to a predetermined condition; and deriving, by a data analyzer, the relationship between cells and the relationship between data in each cell by analyzing the learning data.  This is related to data analysis using mathematical relationships.  It is nonstatutory subject matter.
 	Claim 19 recited the analysis method of claim 16, wherein the predicting the result of the numerical analysis comprises: deriving, by a numerical analyzer, the analytic data comprising an input signal and an output signal corresponding to the input signal by performing the numerical analysis; and deriving, by an analyzer, the output signal of the numerical analysis performed multiple times iterations by applying the analytic data to the analytic model derived by the analytic model deriver.  The claim is directed to input signals, output signals, and data in the simulation space.  The claim is directed to nonstatutory subject matter



Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI Q PHAN/Primary Examiner, Art Unit 2128